Citation Nr: 1145564	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, for entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to September 1945.  The Veteran died in July 2006.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has recharacterized the issue on appeal to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks recognition of herself as a "child" as defined under 38 U.S.C.A. § 101(4)(A)(ii), on the basis that she became permanently incapable of self-support before attaining the age of 18 years.  See 38 C.F.R. § 3.356 (2011).  She alleges that this status forms the basis for her entitlement to DIC under the provisions of 38 U.S.C.A. § 1310.

For purposes of determining eligibility as a claimant under Title 38, a "child" is a person who must be unmarried and who must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The "focus of analysis must be on the claimant's condition at the time of his [or her] eighteenth birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of initially establishing "helpless child" status, the claimant's condition subsequent to her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.

The appellant must be sent proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises her about what is needed to substantiate her claim.

The appellant was born in June 1955 and attained the age of 18 in June 1973.

Statements from the appellant's longtime private physician (Dr. Popkin) indicate that the appellant currently suffers from bipolar disorder.  In an October 1990 statement, Dr. Popkin stated that the appellant's bipolar disorder may very well have begun to manifest itself when she was in elementary school, and he opined that she had the illness at birth.  In a September 2007 statement, Dr. Popkin stated that the appellant was disabled before age 18 and that her psychiatric symptoms first appeared in early childhood.  None of Dr. Popkin's statements contain any opinion regarding whether the appellant was permanently incapable of self-support by the time of her eighteenth birthday in June 1973.  All available treatment records from Dr. Popkin must be obtained.

In a statement accompanying her September 2008 VA Form 9, the appellant reported that she had held a summer job at age 13, as well as a summer job in 1972.  School records reflect that she graduated from high school in May 1973.  Her college transcript reflects that she enrolled in college in the fall of 1973 and graduated with a Bachelor of Science degree in August 1978.
The appellant should be asked to identify her complete employment history, including details of all jobs held prior to her eighteenth birthday in June 1973.

The RO is to contact the appropriate federal government agencies (such as the Internal Revenue Service and Social Security Administration) for the purpose of obtaining all employment records (such as W-2 forms) for the appellant for the time period prior to her eighteenth birthday in June 1973.

The record reflects that the appellant receives disability from the Social Security Administration (SSA).  A request should be made to the SSA for all records pertaining to the appellant, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

After the above-requested development has been completed, the appellant should be scheduled for a psychiatric evaluation to determine the nature and severity of her mental disorder.  The examiner is to offer an opinion regarding whether the appellant was permanently incapable of self-support by the time of her eighteenth birthday in June 1973.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises her about what is needed to substantiate her claim.

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the appellant for Dr. Popkin.  Upon receipt of such, take appropriate action to contact Dr. Popkin and obtain all records related to treatment of the appellant.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

3.  Ask the appellant to identify her complete employment history, including details of all jobs held prior to her eighteenth birthday in June 1973.

4.  Contact the appropriate federal government agencies (such as the Internal Revenue Service and Social Security Administration) for the purpose of obtaining all employment records (such as W-2 forms) for the appellant for the time period prior to her eighteenth birthday in June 1973.

5.  Contact the SSA and request copies of all records pertinent to the appellant, including the decision awarding her Social Security disability benefits as well as the medical records relied upon concerning that decision.  If provided by disc, then print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the appellant.

6.  After the above-requested development has been completed, schedule the appellant for a psychiatric examination to determine the nature and severity of her mental disorder.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the appellant was permanently incapable of self-support by the time of her eighteenth birthday in June 1973.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

